Case 1:19-cv-22002-CMA Document 6 Entered on FLSD Docket 05/22/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NOS. 19-22002-CIV-ALTONAGA/Goodman
                                19-21551-CIV-ALTONAGA/Goodman

 CAPE FLORIDA SEAFOOD, INC.,

        Plaintiff,

 v.

 MOWI ASA, et al.,

       Defendants.
 ________________________________/

                              ORDER CONSOLIDATING CASES

        THIS CAUSE came before the Court sua sponte. On May 20, 2019, the Honorable Marcia

 G. Cooke entered an Order Transferring Case [ECF No. 4], transferring to the undersigned case

 number    19-22002-CIV,      as   a   case   related   to   the   case   number    19-21551-CIV.

 (See Order of Transfer). Good cause appears that consolidation of the above-styled cases is

 appropriate to avoid unnecessary duplication of judicial labor and effort. Accordingly, it is

        ORDERED AND ADJUDGED that the above-styled cases are consolidated as follows:

        1. Plaintiff, Cape Florida Seafood, Inc.’s Motion to Transfer and Consolidate with Related

            Consolidated Actions [ECF No. 3] is GRANTED.

        2. The Clerk of the Court is instructed to CLOSE Case No. 19-22002-CIV-

            ALTONAGA/Goodman for administrative purposes only.

        3. All future filings in this case shall be made under Case No. 19-21551-CIV-

            ALTONAGA/Goodman.
Case 1:19-cv-22002-CMA Document 6 Entered on FLSD Docket 05/22/2019 Page 2 of 2

                                       CASE NO. 19-22002-CIV-ALTONAGA/Goodman
                                       CASE NO. 19-21551-CIV-ALTONAGA/Goodman

       DONE AND ORDERED in Miami, Florida, this 21st day of May, 2019.



                                                _________________________________
                                                CECILIA M. ALTONAGA
                                                UNITED STATES DISTRICT JUDGE

 cc:   counsel of record




                                         2
